Bleckley, Chief Justice.
1. As defined by the code, §4357, an assault is an attempt to commit a violent injury on the person of another. Where a rape is intended, the injury contemplated can be inflicted only by actual contact of the sexual organs of the. man with those of the woman. In order for an assault 'with intent to rape to be committed, is it necessary that the persons of the two should be in such proximity as that the organs of the male shall be within what may be termed “striking distance” of the organs of the female ? Or, is the virile member to be treated as a gun which is harmless until brought within “carrying distance” of the target? We think not. It seems to us that where rape is intended, and the would-be ravisher, with the purpose of presently executing his intention, enters the bedroom of the woman when she is asleep, and mounts upon her bed, thus bringing himself near enough to seize at will her person or some part of it, the attempt to commit a violent injury upon her is complete. Certainly, when matters have proceeded thus far, she would be in imminent danger of being ravished. Nothing but a change of intention on the part of her assailant, the interference of some third person, or her own resistance, would be likely to shield her. No actual touching of the woman’s person is necessary to complete the assault. Ther’e need be nothing more than the intention to accomplish sexual intercourse presently by force, and the active prosecution of that intention until a situation of immediate, present danger to the woman is produced. If, in the case before us, the accused, under the excitement of lust and with the intention of gratifying it by force, entered the bedroom of the girl near midnight *330and. got upon the bed in which she was sleeping, within reach of her person, for the purpose of ravishing her, he committed an assault upon her, even if he did not actually touch her except casually and incidentally whilst she was in the act of leaping out of bed to escape from him, or even if he did not touch her at all, he being prevented from consummating his design by her outcry and by the intervention of her father who occupied an adjoining room. Under the evidence in the record, the acts done by the accused, if they were accompanied with an intention to ravish, were quite sufficient to constitute an assault.
2. The doctrine of the court’s charge to the jury that, upon the question of intention, social customs founded on race differences, and the fact that the man was a negro and the girl a white person, might be taken into consideration, is undoubtedly correct. There was nothing in the evidence to indicate that the girl was not virtuous, or that she had held out any encouragement to this negro, or to any other person, white or black, to enter her bedroom for illicit intercourse. Not the faintest trace of a reason appears on which he could have founded any hope or expectation of consent. Surely it was legitimate for the jury to note any departure from the customary modes of visiting which was involved in a nocturnal entrance by a negro man into the bedroom of a white woman during the hours usually devoted to sleep. The difference of sex, to say nothing of the difference of face, would afford ample ground for directing attention to this element of the case.
3. The charge of the court complained of was substantially correct throughout, and no part of it trenched unduly on the province of the jury. We find nothing in it which challenges more than mere verbal criticism.
4. We confess to a serious doubt upon our own minds *331as to -whether the accused really intended to commit rape. Two facts strongly indicate the contrary; one of these being that he knew the father of the girl occupied an adjoining room and was near enough at hand to protect her; and the other being that, instead of seizing her while asleep, he paused upon the bed and called her by name. Why he should have done this, if his mind was made up; to violate her person, we are at some loss to understand or evento conjecture. But the workings of a criminal mind, especially while under the dominion of brutal passion, are often mysterious. A bad man who has procured his own consent to commit a great outrage will frequently take great risks and prosecute his criminal enterprise in the most foolish manner. Desperation and folly are close relatives, and are found not seldom in each other’s company. Guilt is shrewd only when it is timid; when it becomes bold and reckless, it is in no mood to consult discretion or to heed the dictates of prudence. The jury had a right to interpret the prisoner’s conduct in the light of this trait of vicious human nature, and so doing, there was no violation of sound logic in reaching the conclusion at which they arrived. They might well have doubted, as we do, whether there was an intention to ravish, but we cannot say that twelve honest, fair-minded men might not be free from any reasonable doubt on the subject. We cannot, therefore, do otherwise than accept the verdict as negativing the existence of any such doubt in the jury-box, the presiding judge having approved the finding. Had we been present and witnessed the whole trial, we might have been no less satisfied than he was. Our conclusion is that the evidence was sufficient, though barely sufficient, to uphold the verdict; and that in denying a new trial no error was committed.

Judgment affirmed.